Title: To Benjamin Franklin from Ingenhousz, 14 December 1777
From: Ingenhousz, Jan
To: Franklin, Benjamin


Dear Sir
Delft Dec. the 14th 1777
You will be surprised to see, that I am not yet arrived in England. I found my Brother’s wife dangerously ill and could not part with her before all danger was over. I found no letter of you or of any other friend at the post office at Amsterdam. I am now for some days at Delpht with my old friend and instructor Mr. Henricus Hoogeveen, whose work upon the Greek Particles was by you and all others of my friends subscribed for. I owe him a particular regard as he has had a great share in directing my education, and inspiring me with the tast for studying. He begs of me to signify his deep respect for you and to send you his best compliments. Your old acquaintances at Rotterdam present you all their respects. My Brother has recieved a letter from Mr. Williams consulting him upon the American trade, but as he could not hit me as soon as was required he could not answer. Now I found that lettre but as I relay entirely upon the friendly dispositions of Mr. Williams he could himself without advise of my brother act as he pleased.
I will set out from Rotterdam for Middelburg from there for Flanders and so again for Brussels, where I am to visit the gunpowder magazines in purpose to direct the officer appointed to erect proper conductors upon them. This being done, I will set out for London by the way of Ostende or Calais after I will have received your answer upon this letter. If you should have some more commissions to transact in that capital I will fullfill punctualy your commands. As I will arrive there later than I thought I intend to shorten as much my stay in that country. But I will not be in want of communicating to you the advise of our common friend Sir John upon your case.
I find more and more that dependency from [upon] the will of others is always some dimunition of human happiness, principaly to a man accustom’d to follow his own will uncountrouled. I have a leave to see my friends in Holland and England. Tho indeed the time to be employed for this tour was not fixed, yet it could not be extended arbitrarly without seeming to make a bad use of such a permission. Nothing could attone more for taking somewhat at large my liberty, than to be in the way of communicating now and than to my Imperial Mistris some peaces of news or some particular intelligences or reflexions upon the present affaires of the world which she could not so well be informed of by her own ministers. You was so good as to approve of this reflexion and to promis me to communicate to me sometimes some informations which may interest her and keep her in good humour towards me.
The Scene of transactions in North America begin to become the most interesting for whole Europe in the same time that it becomes the most allarming for Brittain. Your prognostications which you made me 12 or 13 years ago seem to be fully accomplished now. Nobody can be a better judge than I, of the sincerity of your council to Great Brittain in advising that imprudent Gouvernment to let things remain in the same situation as they were before and not to force the Americans to an open insurrection against the mother country by measures which they could never consider as consistent with the Brittish constitution itself. I consider still sometimes who often you expressed to me your sincere concern in that continual poursuit of such steps which could but lead to an entire alienation of the minds of the Americans from their former attachment to the seat of Gouvernment, and could but end in the ruin of the mother country. Whoever more clearly I see that what happens now is but a natural consequence and an effect of former causes which were very well adapted and imprudently excited to produce it. That it was a fire, continualy blown up as if it was on purpose, for to make it become a general conflagration; and however well I know your mind free from having purposely produced such dismal evils upon your country, You will allow a friend who is so much indebted to that very country and feels the most respectfull sentimens of gratitude towards it to utter a sincere Sigh on its behalf and to be greately affected by hearing such tremendous storm bursting upon it.
Now will Brittain be convinced (but perhaps too late) that America was not to be overawed by threats nor overpowred by arms and that it lost a much braver Nation, than it did seem to consider it before (Nec habet fortuna regressum).
They will now perhaps acknowledging first that liberty and independency which America has wrested out of their hands look out for their friendship and sollicite them as their protectors instead of their subjects, even as the haughty Spaniars did with our ancestors.
If this is not the case I forsee that they will endeavour to make their contest looked upon as interesting whole Europe, as much as it does themself. The Americans will now not only become masters of that part of their continent, which is still feably kept in their weakened hands but they will soon set up as conquerours of the new world. They will subject not only to their own empire the Neibouring Empire of Mexico, the back settlements of the Spaniards, but they will soon look upon the sugar and indigo islands as a necessary acquisition for their wellfare and drain by a monopoly of those universaly necessary commodities the most solid richess from the rest of the world. They will depopulate half Europe from its inhabitans who will crowd to that happy shore where true liberty and a new welth unnown in Europe will attend them. They will soon invade the Brittish dominions in the east and take to them self the immense richess with [which] the English have derived from them. In short America will soon become the most powerfull nation which ever existed upon the face of the earth and will as a second Rome extend their dominion far out of their own country and become arbiters of Europe itself making it dependent of its will. This I know particularly will now be the language of Brittain endeavouring to make a common cause of it. The Russians seem to keep back in this scene by a war with which they are continually threatened thru the measure of a nation well known to you.
If you would from your store of political reflexions furnish me with some considerations upon these or such like subjects and allow me to make use of them for entertaining my Royal Mistriss and keeping her in good humour towards me you would not only give me the gratest satisfaction in keeping me upon good terms with her but you would contribute also greately to extend more my intended pleasure of staying with you in France, by my return from London, than I should otherwise dare to do. For the rest whatever I should thinck from by [my] own judgement unfitt to be communicated to my R. Mistriss or somebody else, or whatever you should find good to forbid me to communicating will be dealt with according to your command.
I begg to send the answer inclosed in a cover to Mr. Tourton rue de deux portes Saint Sauveur a Paris who will direct it to me chez monsieur DeVroom marchand sur le marché au boeur à Bruxelle, where I will stay till I get your lettre.
If your grandson Mr. Lee dean &c. have any commission for things which are allowed to import into France, their commands will be punctualy obeyed. Give them my best compliments. I am very respectfully dear friend your most obedient humble Servant
J. Ingen Housz
Je vous prie de fair agreer mes respects et mes sentimens de reconnaissance a monsieur et Madame de chaumont ainsi que mes desirs de les revoir en bonne santé.
 
Addressed: a / Monsieur / Monsieur Benj. Franklin / ches mr. le Roy de Chaumont / a Passy
Notations: Ingenhousz, 14 Decr. 1777. / Ingenhousz / Mr. Tourton
